DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 09/23/2020, said application claims a priority filing date of 09/28/2019.  Claims 1-20 are pending. Claims 1, 10, and 19 are independent.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (1) 144 in ¶ [0052]; (2) 245 in ¶¶ [0062] and [0088]; (3) 440 in ¶¶ [0082] and [0085]; (4) 402 in ¶ [0085]; (5) 8312 in ¶ [0122]; and (6) 7336 in ¶¶ [0125]-[126] and [0128]-[0129].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because (1) reference character “242” has been used to designate both "Data Obtaining Unit" in FIG. 2 and ¶¶ [0060]-[0061] and [0065] and "Tracking Unit" in FIG. 2; (2) reference character “243” has been used to designate both "Hand Tracking Unit" in ¶¶ [0062] and [0079] and "Eye Tracking Unit" in FIG. 2 and ¶ [0065]; (3) reference character “244” has been used to designate both "Hand Tracking Unit" in FIG. 2 and ¶ [0065] and "Tracking Unit" in ¶¶ [0060], [0062], and [0065]; (4) reference character “440” has been used to designate both "hand tracking device" in ¶ [0082] and "image sensors" in ¶ [0085]; (5) reference character “7338'” has been used to designate both "shadow" in FIG. 7F and "floor representation" in ¶ [0128].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because (1) reference characters "242" in FIG. 2 and "244" in ¶¶ [0060], [0062], and [0065] have both been used to designate "Tracking Unit"; (2) reference characters "243" in FIG. 2 and ¶ [0065] and "245" in ¶¶ [0062] and [0088] have both been used to designate "Eye Tracking Unit"; (3) reference characters "244" in FIG. 2 and ¶ [0065] and "243" in ¶¶ [0062] and [0079] have both been used to designate "Hand Tracking Unit"; (4) reference characters "140" in FIG. 1 and ¶¶ [0042], [0079]-[0080], and [0083]; "440" in ¶ [0082]; and "402" in ¶ [0085] have all been used to designate "hand tracking device"; and (5) reference characters "7308'" in FIGS. 7D-K, 7N-R, and 7T-X and ¶¶ [0123]-[0124], [0126], [0130], [0136], [0140]-[0141], [0143], [0151], [0156], and [0171]  and "7338'" in ¶ [0128] have both been used to designate "floor representation".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (1) 660 in FIG. 6; (2) 7336-a, 7336-d, 7340-a, and 7340-d in FIG. 7E; and (3) 7340'-a, 7340'-b, 7340'-c, 7340'-d, 7340' in FIG. 7F.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because 7312' is duplicated in FIG. 7W.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
in ¶ [0081], "… by moving his hand 408 …" appears to be "… by moving his hand 406 …";
in ¶ [0101], "At 640, if proceeding from element 410 …" appears to be "At 640, if proceeding from element 610 …";
in ¶ [0122], "… one or more physical surfaces of the physical objects (e.g., front surface 8312 of furniture 7310) …" appears to be "… one or more physical surfaces of the physical objects (e.g., front surface 7312 of furniture 7310) …";
in ¶ [0128], "… generates a simulated shadow 7338 at a location in the three-dimensional environment (e.g., on floor representation 7338') …" appears to be "… generates a simulated shadow 7338 at a location in the three-dimensional environment (e.g., on floor representation 7308') …";
in ¶ [0130], "Similarly, on floor representation 7308', some portions previously covered by illumination 7334-c caused by first portion 7332-c and by illumination 7334-a caused by second portion 7332-a are no longer covered by any illumination because the first virtual object have shrunken" appears to be "Similarly, on floor representation 7308', some portions previously covered by illumination 7340-c caused by first portion 7332-c and by illumination 7340-a caused by second portion 7332-a are no longer covered by any illumination because the first virtual object have shrunken";
in ¶ [0130], "In Figure 7F, the shadow 7338 cast on floor representation 7308' also appears less dark as compared to shadow 7308 in Figure 7E  …" appears to be "In Figure 7F, the shadow 7338' cast on floor representation 7308' also appears less dark as compared to shadow 7338 in Figure 7E  …";
in ¶ [0144], "… virtual element 7408 replaces display of representation 7308' of the floor 7308 on the display, or virtual element 7408 is displayed at a location that blocks the view of floor 7306 …" appears to be "… virtual element 7408 replaces display of representation 7308' of the floor 7308 on the display, or virtual element 7408 is displayed at a location that blocks the view of floor 7308 …";
in ¶ [0157], "… representations 7502' and 7504 of boxes 7502 and 7504 …" appears to be "… representations 7502' and 7504' of boxes 7502 and 7504 …".  
Appropriate correction is required.

Claim Objections
Claims 2, 5, 7, 11, 14, 16, and 20 are objected to because of the following informalities:  
in Claim 2, line 4, Claim 11, line 5, and Claim 20, line 5, "in response to detecting the changes in appearance of the first virtual object …" appears to be "in response to detecting the changes in the appearance of the first virtual object …";
in Claim 2, lines 11-13, Claim 11, lines 12-14, and Claim 20, lines 12-14, "modifying the visual appearance of the second portion of the first physical surface in accordance with the second relationship between the first display property and the visual appearance of the second portion of the first virtual object" appears to be "modifying the visual appearance of the second portion of the first physical surface in accordance with a second relationship between the first display property and the visual appearance of the second portion of the first physical surface";
in Claim 5, line 2 and Claim 14, lines 2-3, "… a virtual screen that displays media content at the location that corresponds to the first location …" appears to be "… a virtual screen that displays media content at a location that corresponds to the first location …";
in Claims 7 and 16, line 3, "an mode of operation" appears to be "a mode of operation".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7, 11, 14-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 11, and 20 recite the limitation "the visual appearance of the first physical surface" in line 5, 6-8, and 6-8 respectively, which rendering these claims indefinite because "a visual appearance of a first portion of the first physical surface" and "a visual appearance of a second portion of the first physical surface" are also recited in their based claims and it is unclear which portion of the first physical surface are referred here.  Clarification is required.
Claims 5 and 14 recite the limitation "… a virtual screen that displays media content at the location that corresponds to the first location in the three-dimensional scene, and wherein the computer system changes content shown on the virtual screen in accordance with playback progress of a media item" in lines 1-4 and 2-4 respectively, which rendering these claims indefinite because it is unclear whether "media content", "content", and "media item" are the same or different.  Clarification is required.
Claims 6 and 15 are rejected for fully incorporating the deficiency of their respective base claims.
Claims 7 and 16 recite the limitation "the appearance of the virtual assistant" in lines 2-3 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "computer-readable storage medium" is claimed and the specification fails to limit the clamed medium so as to preclude signals and/or carrier waves.  Therefore, the claims are being held as including non-statutory forms of medium.  The Examiner’s suggestion of amending Claims 10-18 to recite “non-transitory computer-readable storage medium” will serve to overcome this rejection.      

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Agrawal et al. (US 2019/0122441 A1, published on 04/25/2019, filed on 12/14/2018), hereinafter Agrawal. 

Independent Claims 1, 10, and 19
Agrawal discloses a method, comprising: at a computer system including a display generation component (Agrawal, ¶ [0069]: input/output (I/O) devices 608 such as display or one or more projectors) and one or more input devices (Agrawal, ¶ [0069]: input/output (I/O) devices 608 such as keyboard, cursor control, remote control, gaming controller, image capture device, or one or more cameras, and so forth): 
displaying, via the display generation component, a three-dimensional scene that includes at least a first virtual object at a first location and a first physical surface at a second location that is separate from the first location (Agrawal, FIG. 1A; ¶ [0029]: an image (i.e., virtual object) of an object 104, which may be a cartoon bear, is projected on a second physical surface 106 (i.e., 1st location), which may be a wall; a reflection 108 of the projected image (i.e., virtual object) of the object 104 may be seen on the first physical surface 102 (i.e., 1st physical surface at 2nd location)) (Agrawal, FIG. 1B; ¶ [0030]: another image (i.e., virtual object) of the object 104b , which may be similar to but in a different orientation as image of the object 104 of FIG. 1, projected onto the second surface 106 (i.e., 1st location), which may be a wall; a result of the projected image (i.e., virtual object) of the object 104b may be the appearance of a first reflection 110 on the first surface 102 (i.e., 1st physical surface at 2nd location), and a second reflection 112 on a third surface 114, which may be a side of a cabinet 116) (Agrawal, FIG. 1C; ¶ [0031]: an image (i.e., virtual object) of the object 104c, the cartoon bear, is projected onto a surface 118 (i.e., 1st location), which may be a wall; a reflection 120 may appear on a fourth surface 122 (i.e., 1st physical surface at 2nd location); the image of the object 104c is saturated in a particular wavelength of light (e.g., green) to cause the resulting reflection 120 to appear more pronounced on the fourth surface 122), 
wherein the first virtual object is displayed with a first value for a first display property that corresponds to a first portion of the first virtual object and a second value for the first display property that corresponds to a second portion of the first virtual object, the second value of the first display property being distinct from the first value of the first display property (Agrawal, ¶ [0016]: characteristics of physical surfaces in an AR environment may be calculated first, and then images of the various virtual objects or characters may be analyzed and then the actual reflection of the projected image seen in the various physical surfaces may be obtained, e.g., color or brightness (i.e., display property) of the resulting reflection; FIGS. 2-3; ¶¶ [0035]-[0036], [0039]-[0040], and [0044]: the various light sources, projected from projector 246, may vary in wavelength or intensity during the sensing process to identify characteristics of the reflective surface; different types of reflectivity may depend upon ambient lighting present in the AR environment 200 and may have different characteristics like wavelength (color) and light intensity (brightness); the light generating device 346 may include different wavelengths at different intensities, which is used to cause various images to be projected upon various surfaces of the AR environment 200; i.e., an image projected from projector 246/346 with different wavelength or intensity on a wall (e.g., projection surface 106) will have different colors or intensities at different portions of the projected image similar to 346 of FIG. 3); and 
while displaying the three-dimensional scene including the first virtual object and the first physical surface, generating, via the display generation component, a first visual effect at the second location of the three-dimensional scene (Agrawal, FIGS. 1A-1C; ¶¶ [0014] and [0029]-[0031]: reflections on physical surfaces resulting from a projection-based image within an AR environment; e.g., a projection of a virtual character (104/104b/104) on a wall (106/106/118) of an AR environment causes the virtual character to appear to be walking on a physical surface, where surrounding physical surfaces (102/112/122) reflect the projection of the virtual character (108/110&112/120)), 
wherein generating the first visual effect includes: modifying a visual appearance of a first portion of the first physical surface in the three-dimensional scene in accordance with the first value for the first display property that corresponds to the first portion of the first virtual object; and modifying a visual appearance of a second portion of the first physical surface in the three-dimensional scene in accordance with the second value for the first display property that corresponds to the second portion of the first virtual object, wherein the visual appearance of the first portion of the first physical surface and the visual appearance for the second portion of the first physical surface are modified differently due to differences in the first value and the second value of the first display property in the first and second portions of the first virtual object (Agrawal, FIGS 1A-C; FIGS. 2-3; ¶¶ [0029]-[0031], [0034]-[0038], [0047], and [0050]: as a result of the projection of the image of the object 104/104b/104 (e.g., a video of a cartoon bear), the reflection 108/110/120 results of the projected image of the object 104/104b/104 seen on the first physical surface 102/102/122 are based on (a) properties of first and/or second surfaces 102 and 106; (b) the wavelength (i.e., color) or insensitive of light saturated in the image of object 104; (c) locations or viewing angle of a viewer; (d) ambient lighting; FIG. 4; ¶¶ [0041] and [0053]-[0055]: determining visually reflective properties of physical surfaces and rendering content within a mixed reality environment; a user may select a content (e.g., video image) that are projected as a virtual object against a physical surface in the AR environment; a projection surface may be selected based upon the maximum number of reflections of the projected image that may be seen in other surfaces within the AR environment 200 or the clearest reflection of the projected image that may appear in another surface within the AR environment 200; the content is rendered based upon reflection models; e.g., increase or decrease light intensity to increase or decrease reflectivity on other surfaces; increase the saturation of a particular wave length (i.e., color) in the content to enhance the resulting reflection on some surfaces and not others; other characteristics of the content may be modified , for example the color , brightness, vibrancy, etc. of the image; FIG. 5; ¶¶ [0061]-[0065]: determining visually reflective properties of physical surfaces within a mixed reality environment; based upon the determined visually reflective properties, determining, for an image to be projected in a location of the mixed reality environment, characteristics of a reflection of the image in one of the one or more physical surfaces, wherein subsequent projection of the image in the location of the mixed reality environment takes into consideration of the characteristics determined; i.e., the reflection 108/110/120/346a results of the projected image of the object 104/104b/104/346 seen on the first physical surface 102/102/122/302 will modifying a visual appearance of the first and second portion of the first physical surface 102/102/122/302 differently based on color or brightness of the projected image of the object 104/104b/104/346).
Agrawal further discloses a computer-readable storage medium (Agrawal, 702 in FIG. 7; ¶ [0075]: a non-transitory computer-readable storage medium) storing executable instructions (Agrawal, 704 in FIG. 7; ¶ [0075]: programming instructions) that, when executed by a computer system with one or more processors (Agrawal, 602 in FIG. 6; ¶ [0068]: one or more processors) and a display generation component  (Agrawal, 608 in FIG. 6; ¶ [0069]: input/output (I/O) devices 608 such as display or one or more projectors), cause the computer system to perform the method described above (Agrawal, FIG. 7; ¶ [0075]: non-transitory computer-readable storage medium may include a number of programming instructions (e.g., including a controller module and logic blocks), wherein programming instructions may be configured to enable a device, e.g. computing device, in response to execution of the programming instructions, to perform one or more operations of the processes).
Agrawal further discloses  a computer system, comprising: one or more processors (Agrawal, 602 in FIG. 6; ¶ [0068]: one or more processors); a display generation component (Agrawal, 608 in FIG. 6; ¶ [0069]: input/output (I/O) devices 608 such as display or one or more projectors); and memory (Agrawal, 604 in FIG. 6; ¶ [0068]: memory) storing one or more programs (Agrawal, 704 in FIG. 7; ¶ [0075]: programming instructions) that are configured for execution by the one or more processors, the one or more programs including instructions for performing the method above (Agrawal, FIG. 7; ¶ [0075]: non-transitory computer-readable storage medium may include a number of programming instructions (e.g., including a controller module and logic blocks), wherein programming instructions may be configured to enable a device, e.g. computing device, in response to execution of the programming instructions, to perform one or more operations of the processes).

Claims 2, 11, and 20
Agrawal discloses all the elements as stated in Claims 1, 10, and 19 respectively and further discloses detecting changes in appearance of the first virtual object, including value changes of the first display property in the first and second portions of the first virtual object (Agrawal, FIGS. 2 and 4; ¶¶ [0055]-[0060] and [0053]: the content may be modified based upon lighting conditions and/or user positions within the AR environment 200; the projectors 246 of FIG. 2 used to project the rendered content onto the selected surface in the AR environment 200 may be movable; user may select different content); and in response to detecting the changes in appearance of the first virtual object, modifying the visual appearance of the first physical surface at different portions of the first physical surface in accordance with the changes in the appearance of the first virtual object, including: modifying the visual appearance of the first portion of the first physical surface in accordance with a first relationship between the first display property and the visual appearance of the first portion of the first physical surface; and modifying the visual appearance of the second portion of the first physical surface in accordance with the second relationship between the first display property and the visual appearance of the second portion of the first virtual object, wherein the first relationship and the second relationship correspond to different physical characteristics of the first and second portions of the first physical surface (Agrawal, FIGS 1A-C; FIGS. 2-3; ¶¶ [0029]-[0031], [0034]-[0038], [0047], and [0050]: as a result of the projection of the image of the object 104/104b/104 (e.g., a video of a cartoon bear), the reflection 108/110/120 results of the projected image of the object 104/104b/104 seen on the first physical surface 102/102/122 are based on (a) properties of first and/or second surfaces 102 and 106; (b) the wavelength (i.e., color) or insensitive of light saturated in the image of object 104; (c) locations or viewing angle of a viewer; (d) ambient lighting; FIG. 4; ¶¶ [0041] and [0055]: determining visually reflective properties of physical surfaces and rendering content within a mixed reality environment; the content is rendered based upon reflection models; e.g., increase or decrease light intensity to increase or decrease reflectivity on other surfaces; increase the saturation of a particular wave length (i.e., color) in the content to enhance the resulting reflection on some surfaces and not others; other characteristics of the content may be modified , for example the color , brightness, vibrancy, etc. of the image; FIG. 5; ¶¶ [0061]-[0065]: determining visually reflective properties of physical surfaces within a mixed reality environment; based upon the determined visually reflective properties, determining, for an image to be projected in a location of the mixed reality environment, characteristics of a reflection of the image in one of the one or more physical surfaces, wherein subsequent projection of the image in the location of the mixed reality environment takes into consideration of the characteristics determined; i.e., in response to changes in appearance of the projected image of the object 104/104b/104/346, the reflection 108/110/120/346a results of the projected image of the object 104/104b/104/346 seen on the first physical surface 102/102/122/302 will modifying a visual appearance of the first and second portion of the first physical surface 102/102/122/302 differently based on relationships established in reflection models between color or brightness of the projected image of the object 104/104b/104/346 and reflective properties/characteristics of physical surfaces).

Claims 3 and 12
Agrawal discloses all the elements as stated in Claims 1 and 10 respectively and further discloses wherein the first virtual object includes a virtual overlay on a second physical surface at a location that corresponds to the first location in the three- dimensional scene (Agrawal, FIGS. 1A-C; ¶¶ [0029]-[0031]: an image (i.e., virtual object) of an object 104, which may be a cartoon bear, is projected/overlaid on a second physical surface 106 (i.e., 1st location), which may be a wall; another image (i.e., virtual object) of the object 104b , which may be similar to but in a different orientation as image of the object 104 of FIG. 1, projected onto the second surface 106 (i.e., 1st location), which may be a wall; an image (i.e., virtual object) of the object 104c, the cartoon bear, is projected onto a surface 118 (i.e., 1st location), which may be a wall), and wherein the computer system changes an appearance of the virtual overlay in accordance with a change in respective values of one or more parameters including at least one of a time of day, a location, and a size of the virtual overlay (Agrawal, ¶¶ [0053], [0056]-[0058] and [0036]: the image-based content, projected as a virtual object, may be modified based upon lighting conditions which may differ by time of day, type of weather, day of the season, or other similar event that may affect ambient lighting in the AR environment; the image-based content, projected as a virtual object, may be modified based upon user positions within the AR environment (e.g., a size of projected virtual object will be changed according to changes in user positions); the projectors used to project the rendered content onto the selected surface in the AR environment may be movable; i.e., changes in the location of the rendered content).  

Claims 4 and 13
Agrawal discloses all the elements as stated in Claims 3 and 12 respectively and further discloses wherein generating the first visual effect includes: modifying the visual appearance of the first portion of the first physical surface in accordance with changes in content shown in a first portion of the virtual overlay; and modifying the visual appearance of the second portion of the first physical surface in accordance with changes in content shown in a second portion of the virtual overlay (Agrawal, FIGS. 2 and 4; ¶¶ [0055]-[0060] and [0053]: the content may be modified based upon lighting conditions and/or user positions within the AR environment 200; the projectors 246 of FIG. 2 used to project the rendered content onto the selected surface in the AR environment 200 may be movable; user may select different content; FIGS 1A-C; FIGS. 2-3; ¶¶ [0029]-[0031], [0034]-[0038], [0047], and [0050]: as a result of the projection of the image of the object 104/104b/104 (e.g., a video of a cartoon bear), the reflection 108/110/120 results of the projected image of the object 104/104b/104 seen on the first physical surface 102/102/122 are based on (a) properties of first and/or second surfaces 102 and 106; (b) the wavelength (i.e., color) or insensitive of light saturated in the image of object 104; (c) locations or viewing angle of a viewer; (d) ambient lighting; FIG. 5; ¶¶ [0061]-[0065]: determining visually reflective properties of physical surfaces within a mixed reality environment; based upon the determined visually reflective properties, determining, for an image to be projected in a location of the mixed reality environment, characteristics of a reflection of the image in one of the one or more physical surfaces, wherein subsequent projection of the image in the location of the mixed reality environment takes into consideration of the characteristics determined; i.e., in response to changes in appearance of the projected image of the object 104/104b/104/346 on a second physical surface 106/106/118/300, the reflection 108/110/120/346a results of the projected image of the object 104/104b/104/346 seen on the first physical surface 102/102/122/302 will modifying a visual appearance of the first and second portion of the first physical surface 102/102/122/302 differently based on changes in the content displayed on the second physical surface 106/106/118/300; e.g., movement of the projected image on the second physical surface 106/106/118/300 will cause movement of the reflection of the projected image on first physical surface 102/102/122/302).

Claims 5 and 14
Agrawal discloses all the elements as stated in Claims 1 and 10 respectively and further discloses wherein the first virtual object includes a virtual screen that displays media content at the location that corresponds to the first location in the three- dimensional scene, and wherein the computer system changes content shown on the virtual screen in accordance with playback progress of a media item (Agrawal, ¶ [0053]: the image-based content projected as a virtual object against a physical surface in the AR environment may be a video image; ¶ [0014]: a projection of a virtual character on a wall of an AR environment causes the virtual character to appear to be walking on a physical surface, where surrounding physical surfaces reflect the projection of the virtual character; i.e., virtual object includes a virtual screen that displays a video content and content changes shown on the virtual screen according to playback progress of the video content; e.g., walking virtual character).

Claims 6 and 15
Agrawal discloses all the elements as stated in Claims 5 and 14 respectively and further discloses wherein generating the first visual effect includes: modifying the visual appearance of the first portion of the first physical surface in accordance with changes in content shown in a first portion of the virtual screen; and modifying the visual appearance of the second portion of the first physical surface in accordance with changes in content shown in a second portion of the virtual screen (Agrawal, ¶ [0014]: a projection of a virtual character on a wall of an AR environment causes the virtual character to appear to be walking on a physical surface, where surrounding physical surfaces reflect the projection of the virtual character; FIGS 1A-C; FIGS. 2-3; ¶¶ [0029]-[0031], [0034]-[0038], [0047], and [0050]: as a result of the projection of the image of the object 104/104b/104 (e.g., a video of a cartoon bear), the reflection 108/110/120 results of the projected image of the object 104/104b/104 seen on the first physical surface 102/102/122 are based on (a) properties of first and/or second surfaces 102 and 106; (b) the wavelength (i.e., color) or insensitive of light saturated in the image of object 104; (c) locations or viewing angle of a viewer; (d) ambient lighting; FIG. 5; ¶¶ [0061]-[0065]: determining visually reflective properties of physical surfaces within a mixed reality environment; based upon the determined visually reflective properties, determining, for an image to be projected in a location of the mixed reality environment, characteristics of a reflection of the image in one of the one or more physical surfaces, wherein subsequent projection of the image in the location of the mixed reality environment takes into consideration of the characteristics determined; i.e., in response to changes in appearance of the projected image of the object 104/104b/104/346 on a second physical surface 106/106/118/300, the reflection 108/110/120/346a results of the projected image of the object 104/104b/104/346 seen on the first physical surface 102/102/122/302 will modifying a visual appearance of the first and second portion of the first physical surface 102/102/122/302 differently based on changes in the content displayed on the second physical surface 106/106/118/300; e.g., movement of the virtual character on the second physical surface 106/106/118/300 will cause movement of the reflection of the virtual character on first physical surface 102/102/122/302).  

Claims 8 and 17
Agrawal discloses all the elements as stated in Claims 1 and 10 respectively and further discloses wherein generating the first visual effect includes: modifying the visual appearance of the first portion of the first physical surface in accordance with simulated reflection of the first virtual object on the first portion of the first physical surface; and modifying the visual appearance of the second portion of the first physical surface in accordance with simulated reflection of the first virtual object on the second portion of the first physical surface (Agrawal, ¶ [0014]: a projection of a virtual character on a wall of an AR environment causes the virtual character to appear to be walking on a physical surface, where surrounding physical surfaces reflect the projection of the virtual character; FIGS 1A-C; FIGS. 2-3; ¶¶ [0029]-[0031], [0034]-[0038], [0047], and [0050]: as a result of the projection of the image of the object 104/104b/104 (e.g., a video of a cartoon bear), the reflection 108/110/120 results of the projected image of the object 104/104b/104 seen on the first physical surface 102/102/122 are based on (a) properties of first and/or second surfaces 102 and 106; (b) the wavelength (i.e., color) or insensitive of light saturated in the image of object 104; (c) locations or viewing angle of a viewer; (d) ambient lighting; FIG. 4; ¶¶ [0041] and [0055]: determining visually reflective properties of physical surfaces and rendering content within a mixed reality environment; the content is rendered based upon reflection models; e.g., increase or decrease light intensity to increase or decrease reflectivity on other surfaces; increase the saturation of a particular wave length (i.e., color) in the content to enhance the resulting reflection on some surfaces and not others; other characteristics of the content may be modified , for example the color , brightness, vibrancy, etc. of the image; FIG. 5; ¶¶ [0061]-[0065]: determining visually reflective properties of physical surfaces within a mixed reality environment; based upon the determined visually reflective properties, determining, for an image to be projected in a location of the mixed reality environment, characteristics of a reflection of the image in one of the one or more physical surfaces, wherein subsequent projection of the image in the location of the mixed reality environment takes into consideration of the characteristics determined).

Claims 9 and 18
Agrawal discloses all the elements as stated in Claims 1 and 10 respectively and further discloses wherein generating the first visual effect includes: modifying the visual appearance of the first portion of the first physical surface in accordance with simulated shadows cast by the first virtual object on the first portion of the first physical surface; and modifying the visual appearance of the second portion of the first physical surface in accordance with simulated shadows of the first virtual object on the second portion of the first physical surface (Agrawal, ¶ [0014]: a projection of a virtual character on a wall of an AR environment causes the virtual character to appear to be walking on a physical surface, where surrounding physical surfaces reflect the projection of the virtual character; ¶ [0016]: introducing virtual objects or characters into an AR environment may have included creating shadows or projecting a reflection of the objects or characters virtually; i.e., reflection 108/110/120 of object 104/104b/104 in FIGS. 1A-C can be considered as shadows of object 104/104b/104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spoor et al. (US 2019/0332400 A1, filed on 04/29/2019), hereinafter Spoor.

Claims 7 and 16
Agrawal discloses all the elements as stated in Claims 1 and 10 respectively except failing to disclose wherein the first virtual object is a virtual assistant that interacts with a user via speech, and wherein the computer system changes the appearance of the virtual assistant in accordance with a mode of operation of the virtual assistant.
Spoor teaches a system and a method relating to augmented reality (Spoor, ABSTRACT), wherein the first virtual object is a virtual assistant that interacts with a user via speech (Spoor, 2012 and 2014 in FIG. 20; ¶ [0043]: in response to a user's command (2012) (e.g., voice or keyboard command), displaying, within the scene, at least one computer-implemented virtual assistant responsive to voice (audio) commands from a user viewing the scene), and wherein the computer system changes the appearance of the virtual assistant in accordance with a mode of operation of the virtual assistant (Spoor, FIGS. 1-2; ¶ [0024]: a mode or status indication field 144 (displaying "Listening") and a graphic or icon 148 indicates that the microphone is "on" (a color such as the color green in the background is used to indicate the microphone status depicted as shaded to indicate "listening") and the user's voice input is being received and processed by the assistant; below the assistant object is the assistant status icon 152, showing a graphic representation of the virtual assistant's status (e.g., the a varying waveform in the status area indicates that the assistant is receiving an audio input (the user's speech)); FIG. 3; ¶ [0026]: a virtual assistant is constructed using the Hootsy® system to define its appearance 120, voice, idle, and talk animation; i.e., appearance 120 of virtual assistant will depending on the status of virtual assistant, e.g., listening, talking, or idle; FIGS. 18A-I; ¶¶ [0122]-[0124]: the visual cues are provided to indicate the state of the virtual assistant relative to an assigned user, e.g., looking, listening, paused, loading, etc.; the second assistant in scene 110 of FIG. 18I may be a Pizza Hut-specific assistant that is able to facilitate placement of an on-line order; the scene presents two assistants, but each may be presented with differing characteristics and capabilities).
Agrawal and Spoor are analogous art because they are from the same field of endeavor, a system and a method relating to augmented reality .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Spoor to Agrawal.  Motivation for doing so would utilize visuals to make assistant easier and more engaging (Spoor, ¶ [0008]), and allow users to easily distinguish which virtual assistant is being active or idle when multiple virtual assistants are displayed (Spoor, FIG. 18I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dunnigan (US 2009/0251460 A1, published on 10/08/2009) discloses systems and methods for incorporating the reflection of a user and surrounding environment into a graphical user interface, wherein the reflective effect also includes incorporation of shadows and highlights into the reflective user interface, including shadows that are responsive to simulated or actual light sources in the surrounding environment (Dunnigan, ABSTRACT; FIGS. 5 and 7; ¶¶ [0072]-[0073] and [0084]);
Moudgil et al (US 10,559,121 B1, file on 03/16/2018) discloses when lighting and reflectivity information for the scene were available, lighting, shading, shadow generation, reflection generation, and other visual aspects could take advantage of that information to make the object appear more realistic (Moudgil, FIG. 1C; Col. 4, lines 8-30);
WU et al. (US 2019 / 0228568 A1, filed on 01/18/2019) discloses a system and method for displaying an augmented reality scene to calculate an environment light and a reflection of the physical environment corresponding to the virtual object according to the environment image; analyze direction of a lighting to calculate a shadow corresponding to the virtual object according to the environment image; and render the virtual object on the AR image according to the environment light, the reflection, and the shadow (WU, ABSTRACT; FIG. 9; ¶ [0055]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175